Response to Arguments
Applicant argues: 

    PNG
    media_image1.png
    631
    787
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    166
    792
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Eder teaches determining whether exercise is being performed [Paragraph [0041] – “When a user performs the exercise, one or more exercise event signals are generated”].  Modifying Eder in light of the teachings of Daly does not amount to impermissible hindsight, but is rather the application of a known teaching that would have resulted in the advantages stated in the grounds for rejection.

Applicant argues:

    PNG
    media_image3.png
    708
    789
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner agrees that Eder only discloses monitoring for exercise on a seemingly continuous basis as it is being performed.  Eder does teach a designated exercise of the exercise apparatus [Paragraph [0039]].  Collecting exercise data corresponding to the cadence determined per the teachings of Daly would read on the recited claim limitations.

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865